DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 10/29/21.  Regarding the amendment, claims 2, 4-5, 7, 16, 18 are canceled, claims 1, 3, 6, 8-15, 17, 19-26 are present for examination.
Allowable Subject Matter
Claims 1, 3, 6, 8-15, 17, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a coil substrate for a motor, as recited in claims 1 and 15, comprising: 
a flexible substrate; and 
a plurality of coils formed on a surface of the flexible substrate, 
wherein each of the coils has a wiring comprising a plurality of first wiring portions, a plurality of second wiring portions extending from the first wirings respectively, a plurality of third wiring portions, and a plurality of fourth wiring portions extending from the third wiring portions respectively and is formed such that the plurality of first wiring portions extends parallel with respect to each other that the plurality of second wiring portions extends not parallel to the plurality of first wiring portions, that the plurality of third wiring portions is parallel to each other and that the plurality of third wiring portions is not parallel to the plurality of fourth wiring portions, the flexible the plurality of coils is formed such that a central space is formed between the plurality of first wiring portions and the plurality of third wiring portions, that a ratio of a width of the central space to the width of the first space is in a range of 200 to 400 and that a ratio of the width of the central space to the width of the third space is in a range of 200 to 400.


    PNG
    media_image1.png
    381
    359
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    417
    335
    media_image2.png
    Greyscale


forming, on a flexible substrate, a plurality of coils such that each of the coils has a central space; 
folding the flexible substrate at a plurality of folding lines formed such that a wiring forming a (m + 1)-th coil overlaps the central space of a m-th coil, where m is a natural number; and 
positioning the flexible substrate folded at the folding lines around a magnet of a motor, wherein each of the coils has a wiring comprising a plurality of first wiring portions, a plurality of second wiring portions extending from the first wirings respectively, a plurality of third wiring portions, and a plurality of fourth wiring portions extending from the third wiring portions respectively and is formed such that the plurality of first wiring portions extends parallel with respect to each other, that the plurality of second wiring portions extends not parallel to the plurality of first wiring portions, that the plurality of third wiring portions is parallel to each other and that the plurality of third wiring portions is not parallel to the plurality of fourth wiring portions, the flexible substrate is configured to be formed around a magnet of a motor such that the plurality of first wiring portions forms an angle that is substantially perpendicular to a rotation direction of the motor and that the plurality of third wiring portions forms an angle that is substantially perpendicular to the rotation direction of the motor, the plurality of coils is formed such that each of the coils has a first space formed between adjacent first wiring portions, a second space formed between adjacent second wiring portions, a third  the plurality of coils is formed such that a central space is formed between the plurality of first wiring portions and the plurality of third wiring portions, that a ratio of a width of the central space to the width of the first space is in a range of 200 to 400 and that a ratio of the width of the central space to the width of the third space is in a range of 200 to 400.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/LEDA T PHAM/           Examiner, Art Unit 2834